El Juez Presidente Sr. HerNÁNdez,
emitió la opinión del
tribunal.
Por escritura otorgada en esta ciudad de San Juan en 7 de mayo de 1918 ante el notario Francisco Soto Gras, Marcelino Salazar y Salazar, como apoderado de los consortes Antonio Salazar Arceo y Presentación Salazar, vendió a Juana Santiago, asistida de su esposo Juan Yilá Brullat, dos parcelas de terreno designadas en la escritura con las letras A y B, las que adquirió Salazar Arceo en estado de soltería y están inscritas a su favor en el registro de la propiedad. Sobre la parcela letra A que tiene una cabida .de 28 cuerdas y 57 centésimas de otra, existe actualmente una casita de construcción de madera y techada de zinc, y sobre la otra parcela, letra B, con cabida de 89 cuerdas y 58 centésimas de otra, existen también actualmente una casa de madera y techo de zinc, dos casitas más y dos ranchones, también de madera y techo de zinc, cuyas edificaciones se incluyen en la venta y fueron construidas a expensas y con peculio de la sociedad conyugal constituida por los esposos Salazar Ar-ceo y Presentación Salazar. La venta de la parcela A con su edificación se hizo pos $3,000 y la de la otra parcela B con sus edificaciones por $13,000, total $16,000, de los cuales el apoderado de los vendedores recibió $4,000 de contado, obligándose la compradora Juana Santiago a satisfacer el resto a los vendedores en seis plazos anuales de $2,000 cada *65uno, con interés del 7 por ciento anual. Para garantir el precio aplazado, intereses, costas, gastos y honorarios de abogado en caso de reclamación judicial los esposos Juana Santiago y Juan Yilá Rullat constituyeron hipoteca a favor de Antonio Salazar Arceo y Presentación Salazar sobre los inmuebles enajenados, respondiendo el designado con la-le-tra A de $2,000 de principal, de los intereses en proporción a esa suma, y de $300 para gastos y costas en caso de recia-'-mación judicial, y el descrito con la letra B, de $10,000 de principal, de los intereses en proporción a esa suma, y de $700 para gastos y costas en caso de reclamación judicial. En la escritura hizo constar el esposo Juan Vilá Rullat que los $4,000 pagados de contado pertenecían al peculio propio' o privativo de su esposa Juana Santiago.
Dos copias de la anterior escritura fueron presentadas •en el Registro de la Propiedad de San Juan, Sección Pri-mera, para que en una de ellas se hiciera constar la inscrip-, ción de la venta, y en la otra la de la hipoteca, y el regis-trador denegó las inscripciones solicitadas por- medio de no-tas concebidas en idénticos términos, que dicen así:
“Denegada la inscripción del precedente documento, escritura nú-mero 48 de fecha 7 de mayo de 1918 ante el notario don Francisco Soto Gras, con vista del poder, por los motivos siguientes: Io. Que siendo el terreno de ambas fincas vendidas de la propiedad privativa del marido y las edificaciones pertenecientes a la sociedad conyugal, al garantizarse la suma de doce mil dollars del precio aplazado, se constituye hipoteca a favor de los esposos Don Antonio Salazar y Arceo y Doña Presentación Salazar y Salazar, sin determinarse con qué carácter se adquiere este crédito por los vendedores, esto es, si-una parte de él corresponde al marido y otra a la sociedad conyugal,, o si se establece todo a favor de dicha sociedad, para cuyo último-easo no está facultado el apoderado don Marcelino Salazar y Salazar;' 2º. Que aun admitiendo que tal hipoteca se constituya a favor de cada entidad por.su parte respectiva en los bienes, no estando deter-minada la participación de cada una en el gravamen hipotecario, no resulta la extensión de los derechos, requisito que exige el artículo 9º. de la Ley Hipotecaria; 3º. Que en su caso la parte correspondiente a cada uno de los interesados o acreedores no se distribuye a su vez' *66'entre los terrenos de ambas fincas, del marido, y las casas de las mismas de la sociedad, como lo prescriben el artículo 119 de la Ley Hipotecaria y el 164 de su Reglamento, pues la distribución que se -ba verificado es la del crédito total, y en cuanto a las edificaciones, •además de los motivos indicados, por no hallarse inscritas a favor de .la sociedad conyugal, circunstancia necesaria, por pertenecer el te-rreno a persona distinta de dicha sociedad; habiéndose tomado en sn lugar anotación preventiva por el término legal, en el tomo, folios, números de fincas, y bajo las letras que se expresan al margen de la descripción de cada finca, habiendo tenido en cuenta las resoluciones del Hon. Tribunal Supremo de Puerto Rico, tomo 15, página 489, y tomo 16, página 676. En cuanto a la venta se ha consignado ade-más el defecto subsanable de no acreditarse en forma legal el carácter privativo que se dice tiene la parte pagada del precio, de acuerdo con la sentencia' de dicho Tribunal, tomo 16, página 766, San Juan, P.' R., 24 de junio de 1918. El registrador, Rafael Tirado Terrier.”
El recurrente impugna la nota recurrida y sostiene el recurso bajo la teoría de que los terrenos de que se trata y edificaciones comprerídidas en ellos son bienes gananciales según el artículo 1319 del Código Civil.
Dicho artículo ordena que serán bienes gananciales los edificios construidos durante el matrimonio en suelo propio de uno de los cónyuges, abonándose el valor del suelo al cón-yuge a quien pertenezca; y en su consecuencia, con arreglo a ese precepto legal cuando los edificios se construyen en suelo de la exclusiva propiedad de uno de los cónyuges, suelo y edificaciones pasan a tener la condición de gananciales, siem-pre que las edificaciones se hagan a expensas de esa socie-dad. Tal doctrina fue establecida en el caso de Matheu v. Murillo et al., 25 D. P. R. 329, y reproducida en el caso posterior de Sucesores de Santos Alonso v. El Registrador de San Juan, 26 D. P. R. 831.
Por suelo debe entenderse la superficie de terreno dedi-cada al edificio y no cualquier extensión de terreno de que forme parte aquella superficie, pues el artículo 1319 debe in-terpretarse en sentido restrictivo, y no extensivo, por la ra-zón de ser una, excepción a la regla general de que lo acce-*67sorio signe a lo principal, o sea al artículo 367 del código, preceptivo de que lo edificado, plantado o sembrado en pre-dios ajenos y las mejoras bochas en ellos pertenecen al dueño de los mismos.
No es posible pretender como pretende el recurrente que nna finca de 28 cnerdas de la exclnsiva propiedad del marido pase a ser ganancial por el becbo de haber levantado en ella la sociedad conyugal nna casita de madera techada de zinc, y qne otra finca de mayor cabida aún,, o sea de 89 cnerdas, también de la propiedad del marido, pase a ser ganancial por el becbo de haber levantado en ella la sociedad conyugal nna casa de madera con techo de zinc, dos casitas más y dos ran-chones también de madera y techo de zinc.
Entendemos, pues, qne las dos parcelas de terreno de qne se trata, de la exclnsiva propiedad del'marido Antonio Salazar Arceo, continúan siendo de sn exclusiva propiedad con excepción de las edificaciones y suelos en que han sido le-vantadas, que deben reputarse g*ananciales, abonándose el valor de dichos snelos a Antonio Salazar Arceo.
Y ahora cabe preguntar ¿pudo el apoderado Marcelino Salazar y Salazar hacer a nombre de los consortes Antonio Salazar Arceo y Presentación Salazar la venta de las dos parcelas de terreno en los términos en que la hizo, a saber, por precio de $16,000, recibiendo $4,000 de contado y que-dando aplazado el pago de los $12,000 restantes que la com-pradora Juana de Santiago se obligó a satisfacer a los ven-dedores, constituyendo ella y su esposo Juan Vila y Bullat hipoteca voluntaria sobre los mismos terrenos y sus edifica-ciones en favor de los cónyuges?
Opinamos que no, pues si como hemos dicho antes los te-rrenos vendidos son de la exclusiva propiedad del marido y deben reputarse gananciales las edificaciones con los suelos en que han sido levantadas, el marido es quien tiene derecho a percibir el precio correspondiente a las parcelas de terre-no de que continúa siendo dueño y en su favor debe cons-*68tituirse la obligación de pago del precio que tenga derecho a percibir con la hipoteca correspondiente.
En el poder otorgado por los esposos Antonio Salazar Ar-ceo y Presentación Salazar a favor de Marcelino Salazar ex-presan aquéllos que “dan y confieren todo su poder cumpli-do, amplio y bastante cuanto en derecho se requiera y sea menester a don Marcelino Salazar y Salazar * * * para que a nombre de los señores comparecientes tanto de los bie-nes privativos de cada uno de ellos como de los do la socie-dad conyugal, ejecute los actos siguientes: * * * Yenda absolutamente o con pacto de cualquier clase cuantos inmue-bles o parte de ellos les correspondan o adquieran en lo fu-turo los otorgantes, recibiendo el dinero al contado o a pla-zos según convenga, dando posesión y obligándose a la evic-ción y saneamiento con arreglo a derecho.”
Las cláusulas transcritas facultan al apoderado Marcelino .Salazar para vender bienes privativos de cada uno de los consortes Antonio Salazar Arceo y Presentación Salazar y también de la sociedad conyugal, pero no le facultan para vender bienes privativos de uno de los cónyuges por precio que ha de pagarse a ambos cónyuges, como se hizo en la escritura de 7 de mayo de 1918 en que la compradora se obliga y compromete a satisfacer a los vendedores el precio aplazado ele $12,000 constituyendo hipoteca voluntaria a favor de los cónyuges Antonio Salazar Arceo y Presentación Salazar sobre los propios inmuebles objeto de enajenación. La estipulación del pago del precio aplazado en las condi-ciones expuestas equivale a una renuncia de derechos hecha por el poderdante Antonio Salazar Arceo y para esa renun-cia no estaba facultado el apoderado Marcelino Salazar. Por ese fundamento se sostienen las notas recurridas.
Por el juicio que hemos formado del caso huelga discutir el segundo y tercer motivos en que se fundan dichas notas y todas las demás cuestiones en ellas envueltas, puesto que para la inscripción en el registro ha de otorgarse nueva escritura *69de venta e hipoteca bajo la doctrina legal qne dejamos esta-blecida con observancia de los preceptos de la Ley Hipote-caria y de su Reglamento atinentes al caso.
Son de confirmarse las notas recurridas.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.